J-S34038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TRAVIS ALTLAND                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JESSICA DIEHL                              :
                                               :
                       Appellant               :   No. 966 MDA 2021

                 Appeal from the Order Entered June 30, 2021
      In the Court of Common Pleas of York County Civil Division at No(s):
                               2018-FC-183-03


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                   FILED: MARCH 3, 2022

       In this litigious custody matter, Jessica Diehl (Mother) appeals from the

final order entered in the York County Court of Common Pleas, granting Travis

Altland (Father) sole legal custody regarding decision-making1 and primary

physical custody, subject to Mother’s unsupervised physical custody rights of

the parties’ minor child, C.A. (Child or the Child), born in March 2015.2 Mother


____________________________________________


1 The court awarded the parties shared legal custody for purposes of obtaining
information, being able to attend conferences and activities, and for procuring
records, like medical, dental, educational, counseling, and similar records.
See Order, 6/30/21, at 2-3.

2 As recently explained in Graves v. Graves, 265 A.3d 688 (Pa. Super.
2021):

       We use the parties’ names in the caption “as they stood upon the
       record of the trial court at the time the appeal was taken” pursuant
(Footnote Continued Next Page)
J-S34038-21


avers: (1) the trial court failed to properly consider all the custody factors in

the Child Custody Act, 23 Pa.C.S. § 5328, when fashioning its order; (2) the

court erred by finding her in contempt for changing Child’s school without

Father’s knowledge and purportedly encouraging a third party to post on social

media when the weight of the evidence did not warrant such a finding; (3) the

court imposed too severe a punishment on Mother when finding her in

contempt of court; (4) the court erred by finding Mother was emotionally

abusive towards Child when the weight of evidence did not support such a

finding and was made without expert testimony; (5) the court erred and

abused its discretion by substantially changing Mother’s custodial time in its



____________________________________________


       to Pa.R.A.P. 904(b). We note that recent changes to our Rules of
       Appellate Procedure provide that “[i]n an appeal of a custody
       action where the trial court has used the full name of the parties
       in the caption, upon application of a party and for cause shown,
       an appellate court may exercise its discretion to use the initials of
       the parties in the caption based upon the sensitive nature of the
       facts included in the case record and the best interest of the child.”
       Pa.R.A.P. 904(b)(2); see also Pa.R.A.P. 907 (“When an appeal is
       filed in a custody action, upon application of a party and for cause
       shown the appellate court may make a determination that using
       the parties’ initials in the caption is appropriate after considering
       the sensitive nature of the facts included in the case record and
       the child’s best interest.”). These changes to our Rules were
       approved on October 22, 2020, effective January 1, 2021[.]

Graves, 265 A.3d at 688 n.1. Here, Mother filed her notice of appeal on July
21, 2021, which is after the change went into effect. Neither she nor Father
have applied to this Court for the use of initials in the caption. Nevertheless,
we will refer to the minor child at issue by her initials or as “Child” throughout
our decision.


                                           -2-
J-S34038-21


April 1, 2021, temporary order without giving Mother an opportunity to be

heard and only considering evidence from Father’s case-in-chief; and (6) the

court showed partiality, prejudice, bias, and/or ill will against Mother in

rendering its decision. See Mother’s Brief at 2-3.3 After careful review, we

affirm.

       A panel of this Court set forth the relevant prior procedural history in an

earlier custody decision involving Mother’s request for relocation:

             Mother and Father resided in York, Pennsylvania, when
       [Child] was born.     The parties ended their relationship in
       December 2017. On February 26, 2018, the parties entered into
       a stipulated custody agreement, which provided for shared legal
       and physical custody of [Child].

             In July 2018, Mother married and moved to Danville,
       Pennsylvania, to reside with her new husband. In April 2019,
       Mother and her husband [at the time] moved to Bloomsburg,
       Pennsylvania.2    Mother did not provide statutory notice of
       relocation to Father prior to either of these moves.

       ________________

          2Both Bloomsburg and Danville are approximately a two-
         hour drive from York.
       ________________

              On September 4, 2019, Father filed a petition for special
       relief, raising the issue of Mother’s relocation and seeking relief
       due to Mother’s violation of the parties’ custody agreement. The
       [trial] court held a hearing on this petition on October 18, 2019,
       after which the court entered an order continuing the matter,
____________________________________________


3 Father filed a pro se letter stating while he disagreed with Mother’s position,
he did not intend to participate in the appeal process or file an appellee’s brief.
See Letter from Travis Altland to Jennifer Traxler, Esquire, Deputy
Prothonotary, 8/25/2021.


                                           -3-
J-S34038-21


     setting a new custody schedule, and requiring Father’s custody be
     supervised.3
     ________________

        3  [Child] suffered a broken collarbone while in Father’s
        custody, apparently from falling out of bed. Additionally,
        York County Children, Youth and Families (CYF) received a
        referral regarding “pornographic pictures that supposedly
        may have been taken by an eight-year-old half[-]sibling and
        that the caseworker talked to [F]ather about the photos and
        appropriate supervision for [Child] and her being able to
        access an iPad that had those on [it].” A Childline report of
        abuse was determined to be unfounded. In fact, Mother
        testified Father had told her about the pictures he had
        found. The trial court, noting on the record that there was
        no medical evidence suggesting abuse, stated: “I am finding
        as a matter of fact that there was no harm by [F]ather
        whatsoever relative to the collarbone or to any pictures that
        may have been taken by the eight-year-old[,] so those
        simply are not issues anymore.”

           [Moreover, during this time, Mother filed temporary
        protection from abuse (PFA) petitions on behalf of Child and
        herself against Father on July 12, 2020. A temporary PFA
        order was issued. On October 19, 2020, the trial court
        denied the order on the basis that the report was deemed
        to be unfounded.

              Father also filed two PFA petitions against Mother and
       her then husband on July 14, 2020. The court denied the
       petitions and Father subsequently withdrew them.]
     ________________

            On December 5, 2019 and January 22, 2020, the court held
     hearings on Father’s petition for contempt and Mother’s petition
     for relocation. Mother and Father both testified, as did Mother’s
     [then] husband, Mother’s mother-in-law, Father’s mother, CYF
     caseworker Kala Ciletti, and Detective John Bumsted, who
     investigated the abuse report with respect to [Child’s] broken
     collarbone.

           On January 24, 2020, after considering the testimony and
     statutory custody and relocation factors, see 23 Pa.C.S.A. §§
     5328, 5337, the court entered an order awarding Mother and

                                    -4-
J-S34038-21


      Father shared legal custody, awarding Father primary physical
      custody and Mother partial physical custody during the school
      year, and awarding the parties shared physical custody during the
      summer (two weeks with Mother and one week with Father,
      throughout the summer). The court denied Mother’s petition for
      relocation and required the parties to engage in co-parenting
      counseling. The court also found Mother in contempt and ordered
      her to pay $500 toward Father’s attorneys’ fees and the first
      $1,000 toward the cost of co-parenting counseling.

T.A. v. J.D., 296 MDA 2020 (unpub. memo. at 2-4) (Pa. Super. July 27, 2020)

(citations omitted).

      Mother then appealed the court’s January 24, 2020, order. She alleged

the following: (1) the trial court erred by considering relocation despite the

fact that the parties had discussed the move and modified the custody

schedule as a result of the move; (2) the court abused its discretion in

determining a drastic change in custody after the first half-day of trial; and

(3) the court erred by considering various facts that were either inaccurate or

not supported by the testimony. See T.A., 296 MDA 2020 at 4. Mother also

appealed the contempt order, alleging there was no evidence of her intent to

violate the order. Id. at 10.

      In affirming the trial court’s decision, a panel of this Court concluded:

(1) Mother did not comply with the form and time requirements for notice of

relocation as set forth in 23 Pa.C.S. § 5337(c) and she did not inform Father

of her second move until after the fact; and (2) her claim regarding a drastic

change in custody was “meritless” and “baseless” considering the totality of

the circumstances.     See T.A., 296 MDA 2020 at 6-9.         The panel also


                                     -5-
J-S34038-21


determined that the record supported the court’s finding of contempt where it

was “undisputed that Mother was subject to the stipulated custody order and

was aware that it specified that she and Father shared legal custody.” Id. at

11. As a result, the panel further concluded, “Mother was required to inform

Father about enrolling [Child] in counseling, speech therapy, and the Head

Start program, and yet she proceeded to make unilateral decisions affecting

[Child]’s education and welfare.         Mother’s intent can be inferred from her

actions.” Id. at 11-12.

       Subsequently, Father filed a petition for modification and contempt on

October 21, 2020.4 Mother filed an answer to Father’s petition for modification

and contempt with new matter. She denied taking any action, including filing

the PFA petitions and reports of child abuse, for the purpose of alienation or

damaging the relationship between Father and Child. Mother also alleged that

she did not engage in any intentional action other than to protect Child. In

her new matter, Mother requested the custody order include a provision that

required the parties to enroll Child in counseling because Mother believed it

was in Child’s best interest to ascertain why the child was making “concerning

statements to Mother and others if these statements [were] determined not


____________________________________________


4 Father also filed a conciliation conference memorandum on that same day,
requesting that Mother’s physical custody rights be suspended or curtailed,
that she and her husband at the time undergo complete psychological
evaluations, that Mother undergo a threat of harm evaluation to determine if
she is a continued threat to Child, and that she again be held in contempt.


                                           -6-
J-S34038-21


to be accurate.”      Mother’s Answer to Father’s Petition for Modification and

Contempt with New Matter, 11/4/20, at ¶ 51. Mother also countered with her

own motion for contempt against Father for not allowing her to exercise

shared legal custody because she claims Father “unilaterally decid[ed] to

change the . . . Child’s doctor without Mother’s consent” and denied her

physical custody of Child one weekend in May 2020. Id. at ¶ 69.

       The court then scheduled the matter for trial in April 2021.5 On April

1st, the court held the first day of trial. Father had completed his case-in-

chief but Mother had not done so. “[O]ut of an abundance of caution, the

Court temporarily made Mother’s rights of visits supervised until the trial could

be finished.” Trial Ct. Op., 7/30/21, at 2. The court opined it was taking this

action “because there [was] a potential that after hearing all of the testimony

. . ., [it] may find emotional abuse by Mother.” Order, 4/6/21, at 2. The

second half of the trial was originally scheduled for seven days later, but due

to Mother’s counsel’s request, it was continued until June 23, 2021.

       During this time, Mother filed a motion for reconsideration of the court’s

April 1st temporary order.6 The court denied the motion on May 4, 2021. See




____________________________________________


5 Prior to the first proceeding, Mother left her husband, Dustin Diehl, and
moved back in with her parents.

6   Mother also obtained new counsel.         See Praecipe to Withdraw
Appearance/Praecipe for Entry of Appearance, 4/30/21.


                                           -7-
J-S34038-21


Order of Court, 5/4/21.    On June 23rd, the court concluded the trial and

entered the following final order:

            The [c]ourt does find [M]other in contempt for not advising
      [F]ather about changing [Child]’s school when she did that and,
      secondly, the [c]ourt finds [M]other in contempt for encouraging
      [her estranged mother-in-law] to post disparaging remarks that
      disparaged [F]ather.

            Since this is a second contempt for [M]other, we find the
      sanctions to be that she shall reimburse to [F]ather or [F]ather’s
      attorney the sum of $5,000 in attorneys’ fees at the rate of $100
      monthly. The first monthly payment will be on August 1, 2021
      and $100 per month the first day of each month thereafter until
      the entire amount is paid.

            We set this amount based on [M]other’s own testimony of
      what she’s paid at her job and we warned [M]other that if there is
      ever a third contempt, incarceration is almost a certainty if, after
      a hearing, she would be found in contempt a third time.

            The [c]ourt finds [F]ather not to be in contempt.

             Relative to the custody order itself, the [c]ourt awards sole
      legal custody to [F]ather for decision making but awards shared
      legal custody to both parents for purposes of getting information,
      being able to attend conferences and activities, for getting
      records, medical, dental, educational, counseling and similar
      records. So for all information gathering and recordkeeping
      purposes, the parties have shared legal custody, but [F]ather has
      sole legal custody for decision making.

           The Court awards [F]ather majority physical custody.
      [M]other will have the following rights of partial physical custody,
      which will be unsupervised:

            [M]other will have Fridays at 7:00 p.m. until Sunday at 7:00
      p.m. the first, second, and fourth weekends of each month,
      staying with the current schedule of when her weekends will be
      and with Friday continuing to define the weekend.




                                     -8-
J-S34038-21


             All this is, of course, really a continuation of the order of
       January 22, 2020. However, this will be the schedule year round,
       so [M]other does not get any extra time during the summer.

             Holidays, including Thanksgiving and Christmas, will be as
       set forth in the January 22nd, 2020 order, and presumably the
       schedule of that can continue on as it has been.

              Transportation will be shared by the party obtaining custody
       of [Child] going and picking up [Child] at the residence of the other
       party.

            All other York County provisions set forth in the January 22,
       2020 order are reconfirmed as those stated herein in full.

             The [c]ourt does make a finding that [M]other has
       emotionally abused the [C]hild.        The [c]ourt is giving her
       unsupervised partial custody because the [c]ourt is hopeful that
       [M]other has learned her lesson, but the [c]ourt does warn
       [M]other that if there is any future emotional abuse of this [C]hild
       by [M]other or by her family members with her knowledge and
       permission or encouragement or acquiescence, that we may go
       back to supervised visits instead of unsupervised partial physical
       custody.

Order, 6/30/21, at 1-4. This timely appeal followed.7

       Mother raises the following issues on appeal:

       I.     Whether the trial court failed to correctly consider all
              custody factors in 23 Pa.C.S.A. § 5328 in light of all relevant
              evidence when fashioning the custody order reducing
              Mother’s custodial time with the Child[?]

       II.    Whether the     trial court erred in finding Mother in contempt
              for changing    the Child’s school and allegedly encouraging a
              third part to   post on social media when the weight of the
              evidence did    not warrant a finding of contempt[?]



____________________________________________


7 Mother complied with the court’s order and filed a timely Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal.

                                           -9-
J-S34038-21


      III.   In the alternative, whether the trial court imposed too
             severe a punishment on Mother when finding her in
             contempt of the court’s order[?]

      IV.    Whether the trial court erred in finding Mother emotionally
             abusive when the weight of th[e] evidence did not support
             such a finding and a trial court cannot solely find a parent
             to be emotionally abusive without testimony from a
             professional[?]

      V.     Whether the trial court erred as a matter of law and abused
             its discretion when entering an order substantially changing
             Mother’s custody without giving Mother an opportunity to be
             heard and only considering Father’s case in chief[?]

      VI.    Whether the trial court showed partiality, prejudice, bias,
             and/or ill will against Mother in the rendering of its decisions
             throughout the case based upon the evidence and history of
             the case[?]

Mother’s Brief at 2-3 (some capitalization omitted).

      We begin with our well-settled scope and standard of review concerning

custody orders:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

S.T. v. R.W., 192 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

            The [Child Custody] Act defines the various forms of custody
      as the “right” of a party to make decisions for the child, or to

                                      - 10 -
J-S34038-21


     exercise physical control over the child. [23 Pa.C.] § 5322. Thus,
     in ordering a form of custody, the trial court dictates which party
     has the right to custody.

           When a trial court orders a form of custody, the best interest
     of the child is paramount. J.R.M. v. J.E.A., 2011 PA Super 263,
     33 A.3d 647, 650 (Pa. Super. 2011). To determine the child’s
     best interest, the trial court must consider the following 16 factors
     when “ordering any form of custody[ by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child.”] 23 Pa.C.S.A. § 5328(a). Those
     factors are:

        (1) Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        another party.

        (2) The present and past abuse committed by a party or
        member of the party’s household, whether there is a
        continued risk of harm to the child or an abused party and
        which party can better provide adequate physical
        safeguards and supervision of the child.

        (3) The parental duties performed by each party on behalf
        of the child.

        (4) The need for stability and continuity in the child’s
        education, family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on the
        child’s maturity and judgment.

        (8) The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence where
        reasonable safety measures are necessary to protect the
        child from harm.

        (9) Which party is more likely to maintain a loving, stable,
        consistent and nurturing relationship with the child
        adequate for the child’s emotional needs.

                                    - 11 -
J-S34038-21



         (10) Which party is more likely to attend to the daily
         physical, emotional, developmental, educational and special
         needs of the child.

         (11) The proximity of the residences of the parties.

         (12) Each party’s availability to care for the child or ability
         to make appropriate child-care arrangements.

         (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with one
         another. A party’s effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability to
         cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
         member of a party’s household.

         (15) The mental and physical condition of a party or
         member of a party’s household.

         (16) Any other relevant factor.

      23 Pa.C.S.A. § 5328(a).

S.W.D. v. S.A.R., 96 A.3d 396, 400-01 (Pa. Super. 2014) (footnote omitted).

Notably, the “parties cannot dictate the amount of weight the trial court places

on evidence.”   A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014) (citation

omitted). Moreover, “[i]t is within the trial court’s purview as the finder of

fact to determine which factors are most salient and critical in each particular

case.”   M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013) (citation

omitted).

      After a court has conducted its analysis based on the sixteen custody

factors, it “shall delineate its reasons for its decision on the record in open


                                     - 12 -
J-S34038-21


court or in a written opinion or order.” 23 Pa.C.S. § 5323(d). This Court has

previously explained:

      In expressing the reasons for its decision, there is no required
      amount of detail for the trial court’s explanation; all that is
      required is that the enumerated factors are considered and that
      the custody decision is based on those considerations. A court’s
      explanation of reasons for its decision, which adequately
      addresses the relevant factors, complies with Section 5323(d).

D.Q. v. K.K., 241 A.3d 1112, 1118 (Pa. Super. 2020) (citations and

quotations marks omitted). “Appellate interference is unwarranted if the trial

court’s consideration of the best interest of the child was careful and thorough,

and we are unable to find any abuse of discretion.” A.V., 87 A.3d at 820

(citation omitted).

      Here, Mother first alleges the trial court failed to properly consider and

analyze all the factors in Section 5328 of the Child Custody Act. See Mother’s

Brief at 8.   Specifically, she contends there was no testimony at the trial

indicating that she was unable to share legal custody decisions with Father.

She places blames on Father, stating:

      To the contrary, Father testified that he did change the child’s
      doctor without consulting Mother first because she lived so far
      away. There was no other testimony from Father that Mother
      thwarted any legal custody decisions or arbitrarily made it difficult
      for the child to receive medical care or education opportunities.
      The only item the parties disagreed upon was counseling for the
      child. Mother believed the child would benefit from counseling and
      Father testified that he did not think the child needed any
      counseling.




                                     - 13 -
J-S34038-21


Id. at 11. Moreover, Mother asserts that her reduction in physical custody

periods “appears to be done in [an] attempt to punish Mother rather than for

the best interest of the Child.” Id.

      In terms of the Section 5328 custody factors, Mother contends that the

only real substantial change in the parties’ situation since the court’s prior

determination is that Mother left her abusive husband and returned to the

area where her family resides to re-establish herself and to be closer to Child.

See Mother’s Brief at 12.

      Furthermore, as for the specific factors, Mother alleges the following.

As to factor two (present and past abuse committed by a party or member of

the party’s household), Mother claims the court incorrectly found Mother

emotionally abused Child which was contrary to “legally established principles”

and should not have weighed in Father’s favor. See Mother’s Brief at 12. In

terms of factor three (parental duties performed by each party), Mother

argues there was uncontroverted testimony that Mother performed duties for

Child when she exercised custody and therefore, the court should have found

the factor to be neutral rather than favoring Father. With respect to factor

four (the need for stability), Mother states the court incorrectly relied on

information that she moved five or six times in the past few years because

her “‘moves’ were only in two different areas[.]” Id. at 13. In terms of factor

eight (the attempts of a parent to turn the child against the other parent),

Mother states the court’s erroneous reasoning for finding against her


                                       - 14 -
J-S34038-21


“centered around a Facebook post[8] that Mother did not know existed and a

report made to CYF about Paternal Grandmother’s daycare, which Mother also

did not know occurred.”          Id.   She claims there was no other testimony

indicating that she “actively attempted to turn the [C]hild against Father.” Id.



____________________________________________


8 At issue, Mother’s then mother-in-law posted the following to Facebook on
February 17, 2019:

              I usually don’t post personal things on here but I feel I have
       no choice. There is a 5 year old little girl that I know personally.
       She made physical (broken bone) and sexual abuse allegations
       against her own father. This little one has been fighting for over
       a year for someone to listen to her and has not changed her story
       at all. She told a crisis counselor and even in a CAC interview but
       it’s never enough. Always an excuse why no arrests are made.
       The things this kid has disclosed put a knife through my heart.
       Something really bad is happening in York County Pa. I have
       never seen the corruption in family courts that I had witnessed
       there. Is this another “kids for cash” using family courts? I’m
       talking about a mother who has never even had a parking ticket,
       got her child taken from her because she believed and tried to
       protect this child. The lies are in the court transcripts. Who is
       benefiting from this? The game is [clever.] They try to financially
       drain the mothers by slapping them with bogus contempt of court
       like, putting your child in counseling and getting speech therapy.
       Then they are ordered to pay $1000 cash to a “court appointed
       family therapist” regardless of insurance.         Payments to the
       opposing attorney. Is this the pay off?? Why can’t ANYONE
       investigate this??? Calls and emails were sent to everyone in these
       agencies to file complaints/reports (CYS, Attorney General, State
       Auditor, Newspapers . . . etc.) but the usual answer from
       Pennsylvania is “oh we don’t handle these things.” Are they
       scared??? Really?? Then can someone, anyone, tell me who the
       hell does?? Should we sit back and wait once again until another
       child goes missing or dies? If anyone can help or knows anyone
       you think can help, please let me know.

See Father’s Petition for Modification and Contempt, 10/21/20, at Exhibit B.

                                          - 15 -
J-S34038-21


Lastly, as to factor thirteen (the level of conflict between the parties), Mother

argues that in finding this factor favored Father, the court improperly focused

on the fact that she filed a protection from abuse (PFA) petition against Father

on behalf of Child, which was not based upon “nefarious circumstances[,]” but

rather a disclosure made to Mother by Child. Id. at 14. Mother avers that

“Father retaliated and filed two PFA petitions against Mother and her then

[h]usband.” Id. Mother concludes that the court clearly erred in its analysis

and the order at issue should have maintain the custody arrangement as set

forth in the previous January 24, 2020, order. Id.

      Mother’s allegations, in essence, amount to a dispute concerning the

court’s findings and determinations regarding the credibility of witnesses and

weight of the evidence. Impliedly, Mother would like this Court to reweigh the

evidence and reassess the Section 5328 factors in her favor.

      As to issues concerning credibility and weight of the evidence, we

reiterate our standard of review, which dictates that “we must defer to the

presiding trial judge who viewed and assessed the witnesses first-hand”

absent an abuse of discretion. S.T. v. R.W., 192 A.3d at 1160. We further

observe:

      It is not this Court’s function to determine whether the trial court
      reached the “right” decision; rather, we must consider whether,
      “based on the evidence presented, given due deference to the trial
      court’s weight and credibility determinations,” the trial court erred
      or abused its discretion in awarding custody to the prevailing
      party.

King v. King, 889 A.2d 630, 632 (Pa. Super. 2005) (citation omitted).

                                     - 16 -
J-S34038-21


     The record reveals that at the June 23, 2021, proceeding, the trial court

exhaustively considered each of the 16 custody factors listed in section

5328(a):

           [Factor o]ne, which party is more likely to encourage and
     permit frequent and continuing contact between the child and the
     other party. Candidly, the Court is very impressed with [F]ather
     and his mother and how they got the supervised visits off quickly.

            They had them – candidly, for the supervisor, six hours each
     is a fairly substantial amount of time. Father obviously took his
     responsibility to be sure the child saw [M]other as much as
     possible, he took that seriously, so we find that factor in favor of
     [F]ather.

            Two, the present and past abuse committed by a party.     We
     did find emotional abuse by [M]other towards the [C]hild.        The
     [c]ourt believes that [M]other does not understand what          the
     [C]hild goes through when there are investigations and filings   and
     so forth.

           The [c]ourt believes that when [M]other lost majority
     custody back in 2020, that [M]other was on some kind of
     campaign to revenge or something as a result of that and really
     did make [F]ather’s life very miserable and thereby [Child]’s life
     very miserable as [F]ather testified when we were here on April
     1st.

           [F]ather’s testimony was very convincing that [M]other’s
     attempts to alienate [Child] against her father have made his life
     quite miserable and, again, thereby vicariously made [Child]’s life
     miserable.

           Paragraph 2.1 is information relative to child abuse and
     involvement of protective services. Of course there was some
     involvement with protective services, but there were no indicated
     findings.

           However, others involving all kinds of law enforcement and
     PFAs not directly necessarily contacting protective services, but
     the [c]ourt can’t help but notice that [Mother] got her [then]
     husband to contact protective services and somehow thought that

                                    - 17 -
J-S34038-21


     was okay even though that was different than her calling
     protective services. Anyway, it’s not really a factor.

            Factor number three, the parental duties performed by each
     party on behalf of the [C]hild. Clearly both parties have been able
     to perform the parental duties on behalf of this [C]hild, so we find
     that really a neutral factor. Father seems to have been doing a
     very good job the last year and a half, and therefore that factor
     will be slightly in favor of [F]ather but not heavily.

            Factor number four, the need for stability and continuity in
     the [C]hild’s education, family life and community life. Mother has
     moved all over the place, and the [c]ourt found [M]other’s
     testimony ironic that she’s going to stay where she is now with
     her parents in Columbia, Pennsylvania and that’s where she’s
     going to stay, because the [c]ourt heard her say that in prior
     hearings about other various addresses and she has lived in five
     or six different locations in just a couple of years. So that is
     definitely a factor in favor of [F]ather.

           Factor number five, the availability of extended family. Both
     [M]other and [F]ather have extended family that are very involved
     with this [C]hild’s life, and that’s a positive for the most part.

           Unfortunately, there have been times when [M]other has
     gotten other people in her life, whether it’s her now estranged
     husband or her mother, to get too involved in this [C]hild’s life
     which, unfortunately, is typical for [M]other.

           She is somewhat enmeshed with her child and doesn’t quite
     understand how that’s harmful to her child, but most of the time
     most of the extended family relationships are positive, and
     therefore that’s a relatively neutral factor.

           Factor number seven, the preference of the [C]hild. The
     [c]ourt did not interview the [C]hild because of her tender age,
     and therefore that’s not a factor.

           Factor number eight, the attempts of a parent to turn the
     child against the other parent. This is a very important factor in
     this case as [M]other has steadfastly tried to turn the [C]hild
     against [F]ather and had various members of her family do
     likewise.


                                    - 18 -
J-S34038-21


            This is definitely a factor in favor of [F]ather, who is exactly
     the opposite, who tries very much to enhance [Child]’s
     relationship with her mother. The [c]ourt was dismayed and
     couldn’t help but notice that [M]other endorsed or acquiesced or
     encouraged her then mother-in-law, now of course estranged
     mother-in-law, to post some very negative things on social media
     about [F]ather.

           That is only one -- additionally, it’s not totally clear exactly
     what [M]other did, perhaps through other family members, but to
     have paternal grandmother’s child care investigated is
     reprehensible. And we heard testimony on that back on April 1st.
     And those are not the only attempts that [M]other has made to
     turn the [C]hild against [F]ather and [F]ather’s family.

           Factor number nine, which party is more likely to maintain
     a loving and stable, consistent and nurturing relationship
     adequate for the child and the child’s emotional needs. The
     [c]ourt did really comment on that in factor four about stability.

           This a factor heavily in favor of [F]ather.       Certainly
     [M]other’s now being estranged and eager to file for divorce
     against her present husband is not a sign of stability by any
     means, so, again, that’s a factor in favor of [F]ather.

           Factor number ten, which party is more likely to attend to
     the daily physical, emotional, developmental, educational and
     special needs of the child. Both parties do attend to those pretty
     well.

           Father certainly is the majority custodial parent for most of
     the last year and a half, has had a better opportunity to do that,
     and this [C]hild has apparently thrived in that year and a half. So
     while [M]other is a good mother in many ways, even this factor is
     very slightly in favor of [F]ather.

           Factor number 11 is proximity of the residences of the
     parties. Mother has moved back in with her parents in Columbia,
     so the residences of the parties are not nearly as far apart as they
     were, and the [c]ourt believes that probably was a wise move on
     [M]other’s part.

          But given [M]other’s track record, the [c]ourt cannot help
     but ponder whether or not [M]other will remain there or go to

                                     - 19 -
J-S34038-21


      some other residence as her housing stability has been extremely
      unstable. In any event, this factor is not a factor in this case.

             Factor number 12, each party’s availability to care for the
      child and make appropriate child care arrangements. Again, there
      is a lot of positive extended family for child care arrangements, so
      that’s a good factor for both parties and therefore a neutral factor.

             Factor 13, level of conflict between the parties, the
      willingness and ability to cooperate with one another. This
      unfortunately is a large part of the crux of this case there has been
      a lot of conflict. The [c]ourt notes that the prothonotary’s file is
      now on file three of three, each filing being at least four or five
      inches thick.

              Candidly, the [c]ourt cannot blame all of the conflict on
      [M]other as [F]ather has made a few poor choices along the way
      also, but a large majority of it has been [M]other’s doing or
      initiating. But we commented on this before, so this factor,
      though in favor of [F]ather, has already been commented on.

            Factor 14, the history of the drug and alcohol abuse. We
      hear no testimony on that.

            Factor 15, the mental and physical condition of a party or
      party’s household. We heard no testimony on that.

           The [c]ourt does opine that [M]other’s attitude that she can
      do no wrong and she has an excuse for every decision that she
      makes that turns out poorly does make the [c]ourt recommend to
      [M]other she probably could really benefit from some counseling.

            Factor 16, any other relevant factor.       There’s no other
      relevant factor. . . .

N.T., 6/23/21, at 135-41. After the court was notified that it missed factor

six, it made the following comment: “I’ll go to factor six, the child’s sibling

relationships. The [C]hild has sibling relationships on both sides, [M]other’s

and [F]ather’s. They are positive, therefore it’s a neutral factor.” Id. at 142.




                                     - 20 -
J-S34038-21


       After a careful review of the record, we find ample support in the trial

court’s analysis for its decision to award sole legal custody regarding decision

making to Father and to modify Mother’s already partial physical custody.9

Notably, Mother is only attacking the court’s findings as to five of the 16

factors.     The court engaged in the required custody best interest

consideration, analyzed each of the custody/best interest factors pursuant to

Section 5328(a), and, we note, found a majority of the factors weighed in

Father’s favor. Nevertheless, it is evident the court considered and credited

Mother’s testimony and evidence in addition to Father’s testimony and

evidence. However, it was within the court’s purview as the fact-finder to

determine which factors were “most salient and critical” based on this

particular case. See M.J.M., 63 A.3d at 339.

       Additionally, we find unpersuasive Mother’s arguments with respect to

factors two, three, four, eight, and thirteen, particularly in light of the fact that

the trial testimony established: (1) Child and Father’s other child had been

subjected to multiple CAC interviews based on multiple reports of physical and

sexual abuse, including three in July of 2020, made by Mother and her then

husband that were investigated by police and other governmental agencies




____________________________________________


9  The only real change from the prior order to the order at issue is the court
denied Mother extra time during the summer months. See Order, 6/30/21,
at 3.


                                          - 21 -
J-S34038-21


and ultimately determined to be unfounded;10 (2) Mother reviewed and

approved of her then-mother-in-law posting on social media about the

allegations of sexual and physical abuse;11 (3) Mother admitted she had

moved five times since 2018 and was currently living with her parents since

she left her husband, see N.T., 6/23/21, at 48 ; (4) Mother never told Father

that she was changing Child’s school prior to making the decision;12 (5) Father

made the change regarding Child’s physician because Mother had been taking

Child to a Bloomsburg area doctor, nearly two hours away, but he admitted

that he made the decision without Mother’s agreement, see N.T., 4/1/21, at

191-92; (6) Mother did not take responsibility for what has happened to

Father in terms of the physical and sexual abuse allegations because she



____________________________________________


10 Similar allegations were made in 2019, which were disposed of at that time.
N.T., 4/1/21, at 57. Police also investigated a report made by Mother’s then-
husband against Father’s mother in October 2020, in which the husband
accused the paternal grandmother of slapping Child. Id. at 41-43. No charges
were ever brought against the paternal grandmother. Mother’s former
husband also filed a complaint against the police for their handling of the
situation. Id. at 43-44.

11  Mother tries to downplay the effect of the post because she said that no
names were mentioned but the post does reference a five-year-old child who
is close to the mother-in-law and the post refers to allegations that the child
made “against her own father.” N.T., 4/1/21, at 197. See also Father’s
Petition for Modification and Contempt, 10/21/20, at Exhibit B

12 We note Mother attempted to text Father with the information, but Father
would not contact Mother due to the PFA order against him. His counsel sent
Mother’s counsel a letter acknowledging the situation.       Mother never
requested her counsel contact Father’s counsel about the change in schools.


                                          - 22 -
J-S34038-21


believed that what was best for Child was to find out why the child was making

the allegations even though Mother also testified that she believed Father did

not do anything intentionally to Child, see N.T., 6/23/21, at 81-83; and (7)

Child is thriving in her present environment where she sees her other siblings

and close relatives and attends school, see i.e., N.T., 4/1/21, at 135-38 and

162-63.      As such, Mother has not demonstrated that the trial court’s

conclusions are unreasonable in light of the record evidence. See S.T., 192

A.3d at 1160. Accordingly, Mother’s challenge to the trial court’s weighing of

the custody factors lacks merit.

       In her second argument, Mother asserts the court erred in finding her

in contempt for changing Child’s school without Father’s consent and for

encouraging a third party, her estranged mother-in-law, to post on social

media about Father’s alleged abuse of Child when the weight of the evidence

did not warrant such a finding. See Mother’s Brief at 15. With respect to

changing Child’s school, Mother asserts that at the time, the July 2020

temporary custody order granted her primary, physical custody and that

school year was going to start one month later. Id. at 16. Mother alleges

that she attempted to enroll Child13 into a cyber academy where Father

resided, “but was unable to do so since she did not reside in the district.” Id.

She further avers:



____________________________________________


13   Child was five years old at the time.

                                          - 23 -
J-S34038-21


      With no other choice and school beginning, Mother enrolled the
      Child in Southern School in Columbia County. Prior to this time,
      Mother had reached out to Father with other updates regarding
      the child and was told to stop texting him by his attorney. In fact,
      on August 3, 2020, [she states] Father’s attorney specifically
      wrote, “your client has been texting father and contacting him.
      There is a PFA in effect. She is to immediately stop texting him
      unless and until the case is over. He will not violate the order in
      effect.”

Id. at 16-17 (reproduced record citations omitted). Mother claims her actions

were “not done with wrongful intent” because she “had no choice” to enroll

Child in that other school. Id. at 17.

      As for the social media post, Mother contends that based on her former

mother-in-law’s own testimony, Mother never told the mother-in-law “what to

put in the post nor to post anything to social media about the situation

happening with Father and the alleged abuse to the child.” Mother’s Brief at

18 (reproduced record citation omitted). Mother also mentions Father testified

that “the post did not name him or any identifying information for viewers of

the post to even know who the post would be about.” Id. (reproduced record

citation omitted). Additionally, she points to her own testimony, in which she

averred that “she did not have social media, did not know anything was being

posted to social media, and in fact[,] saw the post for the first time in [c]ourt

at the final PFA [h]earing.” Id. (reproduced record citation omitted). Mother

concludes that she “did not act to encourage anyone . . . to post disparaging

remarks about Father[, and even had she done so,] the post had no identifiers

tying it to Father, Mother, or the child in this case.” Id.


                                     - 24 -
J-S34038-21


      Our standard of review concerning a trial court’s contempt findings is

very narrow:

              This Court’s review of a civil contempt order is limited to a
      determination of whether the trial court abused its discretion. If
      a trial court, in reaching its conclusion, overrides or misapplies the
      law or exercises judgment which is manifestly unreasonable, or
      reaches a conclusion that is the result of partiality, prejudice, bias
      or ill will as shown by the evidence of record, then discretion is
      abused.

B.A.W. v. T.L.W., 230 A.3d 402, 406 (Pa. Super. 2020) (citation omitted).

      “To sustain a finding of civil contempt, the complainant must prove

certain distinct elements by a preponderance of the evidence: (1) that the

contemnor had notice of the specific order . . .which he is alleged to have

disobeyed; (2) that the act constituting the contemnor’s violation was

volitional; and (3) that the contemnor acted with wrongful intent.” P.H.D. v.

R.R.D., 56 A.3d 702, 706 n.7 (Pa. Super. 2012) (citation omitted). Moreover,

“[a] court may exercise its civil contempt power to enforce compliance with

its orders for the benefit of the party in whose favor the order runs but not to

inflict punishment. A party must have violated a court order to be found in

civil contempt.”      Garr v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001)

(citation omitted).

      Nevertheless,

      a showing of non-compliance is not sufficient in itself to prove
      contempt. If the alleged contemnor is unable to perform and has
      in good faith attempted to comply with the court order, contempt
      is not proven. The alleged contemnor has the burden of proving
      the affirmative defense that he has the present inability to comply
      with the court order. A court cannot impose a coercive sentence

                                     - 25 -
J-S34038-21


      conditioned on the contemnor’s performance of an act which is
      incapable of performance. . . .

Sinaiko v. Sinaiko, 664 A.2d 1005, 1009-10 (Pa. Super. 1995) (emphasis in

original; citations and quotation marks omitted).

      Regarding Mother’s decision to change Child’s school without Father’s

consent, a review of Mother’s testimony at the June 23, 2021, trial proceeding

reveals the following. On direct examination, Mother testified that she going

to enroll Child in a cyber school in the school district where Father resided,

but since she did not live in the same county, Mother was unable to keep Child

enrolled there and had to enroll Child in the county where she resided. See

N.T., 6/23/21, at 18. Mother testified that she reached out to Father with the

updated information, but her counsel received an email from Father’s counsel

on August 3, 2020, stating that she should stop contacting him because the

PFA order against him was in effect. Id. at 19-20. Mother never asked her

counsel to contact Father’s counsel about the change in schools. Moreover,

on cross-examination, the following exchange took place between Father’s

counsel and Mother:

      [Father’s counsel]: Now, you enrolled [Child] into school up in
      Catawissa. Is that correct?

      [Mother]: Correct.

      [Father’s counsel]: And you did not tell [Father] in advance that
      you did so, correct?

      [Mother]: Correct.

                                 *     *      *

                                     - 26 -
J-S34038-21



      [Father’s counsel]: And when you finally did notify [Father] of the
      school, the exact school, it wasn’t until October of 2020, well after
      school started and when he was to get custody back. That’s the
      first time you told him where she was going to school, correct?

      [Mother]: Correct.

N.T., 6/23/21, at 54-55.

      As for the social media post, a review of the record reveals that at the

April 1, 2021, trial proceeding, Mother’s former mother-in-law, Heidi

Semiclose, testified, via video conference, to the following:

      [Father’s counsel]: [F]or the Judge’s edification, it’s Exhibit D of
      our exhibit pack. [Semiclose], I want to ask you to verify if this
      was your [social media] post? . . . I’m not trying to get you into
      trouble with the Court, and you’re not up for any kind of sanctions
      by the Court, but I wanted to know if this was a post that you had
      made.

      [Semiclose]: Yes.

      [Father’s counsel]: It was?

      [Semiclose]: Yes, that was -- I don’t even know when it was, I
      can’t remember, but at that time I was doing anything I could to
      help [Mother]. I mean, she was very upset crying. I mean, I got
      calls from her so much and texts and basically just trying to do
      anything we could really to help her, because it was horrible, it is
      just a horrible, horrible thing. You know, that was just, hey, does
      anyone have ideas? I mean, I didn’t name anybody or anything
      like that, . . . I just did anything I could to help her, because I
      really felt bad for her. It was, I mean, it’s just a horrible thing
      going through something like this.

      [Father’s counsel]: Now the post -- did [Mother] know that you
      were making it?

      [Semiclose]: Yeah, I sent it to her before I put it up.

      [Father’s counsel]: So she approved it before you put it up?

                                     - 27 -
J-S34038-21



     [Semiclose]: Yeah, because I didn’t want to say anything wrong.

     [Father’s counsel]: Sure. Did she ever request that you take it
     down?

     [Semiclose]: No.

                                 *     *      *

     [Semiclose]: No, in fact, I can’t even find it now.

     [Father’s counsel]: Did she ask you to do anything else on her
     behalf?

     [Semiclose]: No, not with that, not with that. That was just, you
     know, seeing if there was any resources or whatever the case may
     be. [Mother], you know, she had talked to a lot of people through
     [B]eyond [V]iolence [Women’s Center] and different things like
     that, so she had it pretty good. She was able to find, you know,
     what she needed or whatever to help with this situation.

     [Father’s counsel]: Okay. Other than that post that she reviewed
     in advance, which I had already instructed the Judge to tell him it
     was Exhibit D of our packet, did she ask you to do any other
     postings on social media or contact any other people?

     [Semiclose]: No, there was never any other postings except for
     that one, ever. After that, that is when I removed myself from
     everything and after being up there and everything else, I just
     kind of removed myself from everything, because it’s just going
     nowhere.

     [Father’s counsel]: What do you mean by that exactly, when you
     say it’s going nowhere?

     [Semiclose]: Just there is nothing -- this is just something that,
     I did what I could for [Child], and there is just nothing else I can
     do. Personally, I can’t do anything else to help that little girl. I
     mean, I removed myself from the whole situation, because there
     is absolutely nothing else that I can do [to] help her. I tried and
     I can’t do anything else. That [post] was back in what, 2019?




                                     - 28 -
J-S34038-21


      [Father’s counsel]: Yeah, it looks like it was 2019, yes. I am
      looking at, and you can see on the exhibit there is some dates in
      there. I wanted to ask you is Alex Lorison, are these relatives that
      also made comments?

      [Semiclose]: That is my daughter. She would be -- because to
      tell you the truth, and to be honest, a lot of people do not know
      my son’s wife, they don’t know [Mother]. Since I’m not in
      Pennsylvania, I don’t live there, most people don’t even know he’s
      married.

      [Father’s counsel]: Okay. But just to be clear, [Mother], after
      she approved it, she never told you to take it down?

      [Semiclose]: No.

N.T., 4/1/21, at 151-54.

      Subsequently, at the June 23rd proceeding, Mother testified to the

following:

      [Father’s counsel]: . . . So the posting that Heidi Semiclose made
      she said that you approved. If you recall from her testimony, she
      said that you approved the posting before she posted it.

      [Mother]: Correct.

      [Father’s counsel]: So you called her as a witness in the first trial
      on your behalf, didn’t you?

      [Mother]: Correct. That was before I left her son.

      [Father’s counsel]: So now are you saying that she just made
      that up?

      [Mother]: Correct.

      [Father’s counsel]: And you saw the posting, which was quite
      negative about [Father] with regard to [Child], wasn’t it?

      [Mother]: It didn’t name him in the post that I recall seeing, but,
      like I said, I had saw that as an exhibit at the other final PFA
      hearing.

                                     - 29 -
J-S34038-21



      [Father’s counsel]: And even though it didn’t reference him by
      name, it referenced the father of the child, didn’t it?

      [Mother]: Yes, but there was no names that were named in that
      post from what I recall.

      [Father’s counsel]: And you don’t think that was a derogatory
      post about [Father]?

      [Mother]: Like I said, she didn’t name any names and I was
      unaware until after that it was clearly posted and used as an
      exhibit that it was made.

N.T., 6/23/21, at 53-54.

      In explaining its rationale, the trial court noted that “Mother admitted

to enrolling the child in school without telling Father[,]” and it also stated it

“heard testimony of Mother encouraging or at the very least approving a social

media post which was derogatory towards Father.” Trial Ct. Op. at 9, 12. The

court further stated “it was lenient in limiting the finding of contempt towards

[Mother] especially as some of the issues were the same counts as her first

contempt. Moreover, the [trial c]ourt . . . opine[d], once again, that Mother’s

argument that the [c]ourt erred in weighing the evidence at trial [was] not a

reviewable issue on appeal.” Id. at 12 (record citation omitted).

      The record supports the court’s findings of contempt. As noted in this

Court’s prior decision:

      It is undisputed that Mother was subject to the stipulated custody
      order and was aware that it specified that she and Father shared
      legal custody. See 23 Pa.C.S.A. § 5322(a) (defining “Legal
      custody” as “the right to make major decisions on behalf of the
      child, including, but not limited to, medical, religious and
      educational decisions.”).

                                     - 30 -
J-S34038-21



T.A., 296 MDA 2020 at 11. In accordance with the order, she was required

to inform Father about enrolling Child in the new school, and yet again, she

made a unilateral decision which affected Child’s education.

      As for the social media post, the court was free to make credibility

determinations and here, it found the mother-in-law’s testimony, as opposed

to Mother’s statements, credible.     See S.T., 192 A.3d at 1160.        Mother’s

excuses for downplaying her involvement regarding the disparaging remarks

made towards Father because he was not specifically named are unavailing.

Accordingly, we conclude Mother had notice of the order at issue, her acts

were volitional, and she acted with wrongful intent. See P.H.D., 56 A.3d at

706 n.7. Furthermore, Mother has not demonstrated she acted in good faith

in attempting to comply with the court order. See Sinaiko, 664 A.2d at 1009-

10.   Therefore, we discern no abuse of discretion, and Mother’s second

argument fails.

      In her third claim, Mother raises an alternative argument to her prior

claim, complaining that the sanctions levied against her by the trial court

amounted to an abuse of discretion. See Mother’s Brief at 20. Specifically,

she states:

      [T]he $5,000.00 Mother is ordered to pay to Father’s attorney for
      the contempt are punitive in nature rather than compensatory.
      Foremost, Mother works a job making $16.00 an hour and pays
      child support to Father in this case making the $5,000.00 sanction
      excessive for Mother’s current financial position. Furthermore, the
      [t]rial [c]ourt on the record stated, “[Father] did a couple of things
      that probably were close to contempt, but Mother did some other

                                     - 31 -
J-S34038-21


      things that were probably close to contempt” making it clear that
      neither Father nor Mother in the [c]ourt’s eyes were completely
      clean, so to speak. The [t]rial [c]ourt’s own commentary infers
      that the sanction against Mother is punitive in nature in this case.

Id. (reproduced record citation omitted).

      “The imposition of counsel fees can serve as a sanction upon a finding

of civil contempt.” Sutch v. Roxborough Memorial Hospital, 142 A.3d 38,

68 (Pa. Super. 2016). The purpose of awarding counsel fees in this context

is “to reimburse an innocent litigant for the expenses the conduct of an

opponent makes necessary, such as the cost of the contempt hearing, so it

can be coercive and compensatory but it cannot be punitive.” Id. at 69. With

respect to an award of contempt sanctions in the form of counsel fees, this

Court’s standard of review is an abuse of discretion. Mrozek v. James, 780

A.2d 670, 674 (Pa. Super. 2001).

      Here, Father testified that if he did it not file the petition for modification

and contempt, “everything would keep going as it was before.” N.T., 4/1/21,

at 159. He also indicated that since he filed the petition, no reports have been

filed and he has not received any calls from the police or CYF. See id., at

159-60.   When asked how he was doing, Father stated, “It’s just been a

struggle. On the financial part of it going through all of the attorney’s fees

and court costs and all of that, I am in debt over my head right now fighting

for my girl.” Id. at 160. Father testified that he has spent over $22,000 in

counsel fees since the first allegation of physical abuse regarding Child’s

collarbone was made. Id. at 186.

                                       - 32 -
J-S34038-21


       In finding that its contempt order was reasonable, the court stated:

             It is denied that this [c]ourt erred in imposing a too severe
       punishment on Mother relative to her second contempt. First, this
       [c]ourt made this ruling based on Mother’s own testimony on her
       earning capacity and her support payments.

          Q. Okay. You say you have a new job now.[14] So you’ve
          had it I guess you procured it [at] the end of April of 2021.
          Is that correct?

          [A. Correct.

                                       *       *    *]

          Q. And how much are you making?

          A. $16.60.

          Q. Per hour?

          A. Yes.

       See [N.T., 6/23/21, at 48-49] (noting Mother’s pay rate and that
       Mother also makes a similar payment of $100 for child support)[.]
       Second, this was Mother’s second contempt and it was apparent
       that Mother did not learn her lesson the first time and therefore
       the penalty needed to be higher so that Mother would not continue
       to disregard [the c]ourt order and further harm the well-being of
       the [C]hild. The [c]ourt would also note that the Mother’s
       previous contempt were related to the very same issues, school
       and counseling, and therefore, Mother should have been far more
       cautious about repeating the same actions.

Trial Ct. Op. at 13 (some citations omitted).

       The record supports the court’s determination. Mother asserts she was

merely looking out for the best interests of Child as the basis for the repeated


____________________________________________


14 Mother testified she was a medical office associate at Penn State Health’s
Lime Spring campus. See N.T., 6/23/21, at 8-9.

                                           - 33 -
J-S34038-21


abuse allegations against Father.       However, it is clear these reports and

allegations were meant to harass Father as they stopped after he filed the

petition for modification and contempt. Moreover, it merits emphasizing that

this is Mother’s second contempt finding, and that her first contempt finding,

based on similar actions, was previously affirmed by this Court. See T.A.,

296 MDA 2020 at 10-12.         We place great reliance on a court’s discretion

regarding contempt, and here, the trial court did not err or abuse its discretion

when it found that the award of Father’s counsel fees was a proper,

compensatory sanction. As such, Mother’s third claim has no merit.

        Next, Mother claims the court erred in finding that she was emotionally

abusive towards Child based on the weight of the evidence. See Mother’s

Brief at 21. She alleges “in order for a parent to be found emotionally abusive,

it is required for a doctor or licensed psychologist to diagnose a child with one

of the conditions” set forth in the Child Protective Services Law (CPSL). Id.

at 22; see also 23 Pa.C.S. § 6303(a). Mother argues that in the present

case,

        no testimony was provided by any medical professional that the
        [C]hild suffers from chronically and severe anxiety, agitation,
        depression, psychosis, or is socially withdrawn. Furthermore, no
        testimony was provided that the [C]hild’s life or safety was
        threatened by Mother nor was any testimony proffered that the
        [C]hild has not been able to accomplish age appropriate
        developmental social tasks. In short, no testimony by a doctor or
        licensed psychologist was provided throughout the entirety of the
        record. In fact, both parents testified how great their daughter is
        doing. For instance, [Father] testified how great [Child] does in
        school and the relationship she has with her teacher. Additionally,
        Father testified that the child has friends at school and at daycare.

                                       - 34 -
J-S34038-21


      Finally, Father even testified that he [did not] believe the [C]hild
      needed counseling. Furthermore, Mother testified that the [C]hild
      is an outgoing, loving child, who [does not] exhibit any issues with
      development or mental illness. Despite the testimony from the
      [C]hild’s parents that the [C]hild exhibits no signs of any
      conditions and without any testimony from any medical
      professionals that the [C]hild was suffering from any mental
      infirmities, the court, sua sponte, still found Mother to be
      emotionally abusive to the Child.

Id.

      As noted above, Mother relies on the CPSL, citing Section 6303, which

provides, in relevant part:

      (b.1) Child abuse.— The term “child abuse” shall mean
      intentionally, knowingly or recklessly doing any of the following:

                                  *     *      *

      (3) Causing or substantially contributing to serious mental injury
      to a child through any act or failure to act or a series of such acts
      or failures to act.

23 Pa.C.S. § 6303(b.1)(3). “Serious mental injury” is defined as follows:

      A psychological condition, as diagnosed by a physician or licensed
      psychologist, including the refusal of appropriate treatment, that:

      (1) renders a child chronically and severely anxious, agitated,
      depressed, socially withdrawn, psychotic or in reasonable fear that
      the child's life or safety is threatened; or

      (2) seriously interferes with a child’s ability to accomplish age-
      appropriate developmental and social tasks.

23 Pa.C.S. § 6303(a) (“Serious mental injury”) (emphasis in original).

      Here, the trial court found the following:

      First, this [c]ourt would opine that there does not seem to be any
      authority which states that a Court cannot make a finding of
      emotional abuse without the testimony of an expert. Moreover,

                                      - 35 -
J-S34038-21


     this [c]ourt does not believe that the discretion which the trial
     court holds in regards to experts support[s] such a conclusion.

           Namely, the trial court wields the discretion to determine
     the weight accorded to each expert’s testimony. Gaydos v.
     Gaydos, 693 A.2d 1368, 1377 (Pa. Super. Ct. 1997) (citing
     Rigler v. Treen, 660 A.2d 111, 116 (1995)). Moreover, although
     a court should offer an explanation of the basis of its decision, a
     court “need not accept even the uncontradicted opinion of an
     expert.”    Gaydos, 693 A.2d at 1377 (citing Semasek v.
     Semasek, 502 A.2d 109, 112 (1985)). Accordingly, the trial
     court is free “to accept or reject the credibility of both expert and
     lay witnesses, and to believe all, part, or none of the evidence.”
     Gaydos, 693 A.2d at 1377-78 (citing Murphy v. Murphy, 599
     A.2d 647, 653 (1991)). Accordingly, Mother’s argument that this
     [c]ourt is limited in its finding without an expert is baseless.
     Moreover, this [c]ourt would once again note that Mother failed to
     preserve any argument relative to expert testimony by not making
     an objection on the record. See Pa.R.A.P. 302(a).

            Second, this Court did not err because there was evidence
     presented that supported an emotional abuse finding relative to
     Mother. Notably, Mother filed several Protection from Abuse
     Petition[s] which thwarted the [C]hild from being able to have
     contact with Father for a significant amount of time. Additionally,
     Mother initiated or encouraged multiple members of the family to
     make phone calls to [C]hild [L]ine and other child protective
     services. There were also multiple [Children Advocacy Center
     (CAC)] interviews and medical exams done to [C]hild following
     these reports. Mother even sought to disrupt another family
     member[’]s life, the minor child’s half-sister, and had her
     subjected to a CAC interview. Moreover, Mother had Father’s
     mother investigated because she was not getting the result she
     wanted.

           It is also notable that Mother had a complaint filed against
     law enforcement because they failed to find sufficient evidence to
     pursue charges again[st] Father or Father’s mother.             Most
     importantly, the Court heard testimony regarding the minor child’s
     older sister’s interview in that the child was extremely upset solely
     over one interview and this [c]ourt believed [that] given [Child’s]
     multiple interviews and the physical examination that this was
     extremely upsetting for the [C]hild. This testimony combined with
     Father’s testimony about the [C]hild and his misery over this

                                    - 36 -
J-S34038-21


      situation convinced this [c]ourt to make an emotional abuse
      finding relative to Mother. Finally, this [c]ourt would incorporate[]
      its rationale [in its analysis concerning Section 5328 factors].

Trial Ct. Op. at 14-16.

      We agree the court’s analysis. Mother provides no case law requiring

expert testimony before a court may make a finding of emotional abuse under

the Custody Act.    Also, Mother “conflates” the court’s finding of emotional

abuse “under the purview of the Child Custody Act with a substantial finding

of abuse under the CPSL.” K.D. v. E.D., __ A.3d __, __, 2021 WL 5314731,

at *4 (Pa. Super. 2021).

      Furthermore, as will be discussed below, Mother was on notice that her

purported emotional abuse of Child was at issue based on the April 1st trial

proceeding.   However, as pointed out by the trial court, Mother failed to

preserve any argument relative to expert testimony by not making an

objection on the record. See Pa.R.A.P. 302(a). Accordingly, she cannot now

claim that court’s ruling was against the weight of the evidence based on a

lack of expert testimony. Thus, we discern that no relief is warranted.

      In her penultimate claim, Mother alleges the trial court erred and abused

its discretion by entering the April 6th interim order which she asserts

“substantially” and “drastically” changed her custody rights and did not

provide her with the opportunity to be heard before making such a decision.

Mother’s Brief at 23.     Mother points out that in Pennsylvania, parties are

entitled to due process in custody proceedings, and as part of that right, the


                                     - 37 -
J-S34038-21


court must provide the party “an opportunity to be heard at a meaningful time

and in a meaningful manner.” Id. Mother complains that the court entered

the interim order after Father had presented his witnesses and case-in-chief,

but before she had an opportunity to be heard. Id. at 24. She also suggests

that because the court referenced a “potential” finding of abuse in the order,

she “had no opportunity to be heard or present any evidence to refute the

‘potential’ of emotional abuse.” Id. She complains the court “stripped” her

of “her due process rights during the custody proceeding and significantly

reduced [her] custodial time for the next almost three . . . months.”     Id.

Mother “recognize[s] that this due process violation is now technically moot

for this specific case, but in the interest of future justice, believes it is

important that the higher court examine and propound the guidelines for a

[c]ourt to enter a temporary [o]rder before a party has had an opportunity to

be heard.” Id. at 25.

     Mother is accurate on two points.       First, Mother is correct that her

argument is moot. The interim custody order, which Mother is challenging,

was rendered moot by the entry of the final custody order. Moreover, other

than a bald assertion that this claim should be reviewed because the interest

of future justice is too important, Mother has not explained how the order,

and issue, is subject to any of the exceptions to the mootness doctrine. See

In re Gross, 382 A.2d 116, 119-20 (Pa. 1978).




                                    - 38 -
J-S34038-21


      Second, Mother is correct that she is entitled to due process with respect

to custody issues. Indeed, “[f]ormal notice and an opportunity to be heard are

fundamental components of due process when a person may be deprived in a

legal proceeding of a liberty interest,” including the custody of a child.

Everett v. Parker, 889 A.2d 578, 580 (Pa. Super. 2005) (citation omitted).

“Both notice and an opportunity to be heard must be afforded at a meaningful

time in a meaningful manner.” Id. (citations and internal quotation marks

omitted).   “Notice, in our adversarial process, ensures that each party is

provided adequate opportunity to prepare and thereafter properly advocate

its position, ultimately exposing all relevant factors from which the finder of

fact may make an informed judgment.” Langendorfer v. Spearman, 797

A.2d 303, 309 (Pa. Super. 2002) (citation omitted).

      Here, the record reveals the following exchange between the court and

the parties:

      [Mother’s counsel]: . . . I would ask you to reconsider, because
      we haven’t had the opportunity to hear my client’s point of view
      yet. The only thing that linked her to these complaints that were
      made, Your Honor, are a statement from an estranged husband
      of hers and her estranged husband’s mother.

      THE COURT: No, I understand. . . . Normally, I would not do this
      candidly, but it’s very hard for this Judge to picture a scenario of
      how Mother is going to explain these things that does not involve
      Mother being emotionally abusive of this child given this child and
      others being interviewed and re interviewed and re interviewed
      and multiple court proceedings in which the child is put in the
      middle. There is always the chance that this proceeding could get
      continued on April 8th, things happen . . . . I want that cautionary
      [o]rder or change in the [o]rder in place out of an abundance of
      caution. If it were exactly the opposite, and I heard some

                                     - 39 -
J-S34038-21


     overwhelming evidence that Father had in fact sexually abused
     the child, I would be doing exactly the same thing in reverse.

     [Father’s counsel]: You did, Your Honor, you did the exact same
     thing in reverse back in 20[1]9.

     THE COURT: Well, it’s good to be consistent. That is my
     explanation. I am not reconsidering it, frankly I have been
     thinking about that since the lunch break.

     [Mother’s counsel]: Okay. Your Honor, I do -- I would just implore
     Your Honor that [a] finding of emotional abuse . . . I think that
     should come from a counselor, you know. All we’ve heard from
     Mother so far is that we did hear that there was a CAC interview
     in which the child, without Mother present, had made statements
     of allegations of abuse; and you have a mother that wants to
     protect her child.

     [Father’s counsel]: I am going to object, we’re not doing closing
     right now.

     THE COURT: Okay, let her go.

     [Mother’s counsel]: Okay.

     THE COURT: That is fair.

     [Mother’s counsel]: I will keep it brief. . . . [Mother] is put in a
     no-win situation. Your Honor, I understand how this played out
     and I do get how this played out but this could have played out
     differently. All Mother, you know, she’s hearing from a child that
     is tell[ing] her one thing, and right now we’re all beating her up
     because she did something; but if it was the other way around,
     and I understand, I am not beating Father up, but if she had been
     a victim of abuse and she hadn’t done anything, then she would
     be the bad person here for not protecting her child so she’s in a
     no-win situation.

     THE COURT: Well, I don’t see it that way. [Mother’s counsel], I
     would recommend that you may want to look at, there are at least
     two that I know of, [a]ppellate [c]ourt cases in Pennsylvania on
     emotional abuse. One of them was an appeal to the Superior
     Court, a decision of mine in which I was upheld, so I know [a]
     little something about emotional abuse. Unless Mother has some

                                    - 40 -
J-S34038-21


       awfully good explanations, I may be finding emotional abuse. I
       say that to help you prepare between now and [the second day of
       trial].

N.T., 4/1/21, at 209-11.        In its corresponding temporary order, the court

explained it was changing Mother’s visits from unsupervised to supervised

because “there [was] a potential that after hearing all of the testimony . . .,

[it] may find emotional abuse by Mother.” Order, 4/6/21, at 2. See N.T.,

4/1/21, at 209.

       Based on the record before us, the trial court put Mother on notice at

the conclusion of the April 1, 2020, proceeding that it was not making a final

determination with only having evidence from Father’s case-in-chief, but it did

observe some evidence to support the finding of emotional abuse. Moreover,

it waited until after the second day of trial to make that determinative finding.

As noted above, the second day of trial took place two months later. Mother

was provided with significant time to prepare evidence and argument

concerning the issue and present her case-in-chief. Accordingly, based on the

record, one cannot conclude that Mother’s due process rights were violated as

she was given sufficient notice and an opportunity to prepare argument and

introduce evidence on the issue.15             Therefore, Mother’s contention is

unavailing.




____________________________________________


15 Notably, Mother was given unsupervised custody rights in the final order
despite the court’s finding of emotional abuse.

                                          - 41 -
J-S34038-21


      Lastly, Mother asserts that based on the orders entered in this case, the

trial court exhibited partiality, prejudice, bias, and ill will towards Mother. She

alleges the orders “are not supported by the evidence of record and the

reasoning of the [t]rial [c]ourt is manifestly unreasonable” based on the

evidence presented at trial.     Mother’s Brief at 25.    Mother references the

court’s entry of the April 6th interim order and states that this is the “most

glaring example of prejudice or bias” because the court severely limited her

custody without providing her with the opportunity to be heard. Id. Mother

also points to the following as more examples of court’s bias: (1) the court

“scrawled ‘denied’” on the order denying her motion for reconsideration; (2)

the court warned Mother that “‘incarceration [was] almost a certainty’” if she

was be found in contempt again, which would be her third time; (3) the court’s

finding of emotional abuse against Mother because it had no basis in the law;

(4) the court’s order which granted Father sole legal custody of Child because

there was no supporting evidence that she did not act in the best interests of

Child; (5) the court’s “quick rendering” of its final order which was entered

only a day and a half after the trial ended which Mother suggests is evidence

that the trial court had pre-determined its final decision before she even

testified; and (6) the fact that the court needed to be reminded at the end of

trial that there was an outstanding contempt motion, which the court quickly

addressed. Id. at 26.




                                      - 42 -
J-S34038-21


       A review of the record reveals that Mother and her counsel did not

protest the court’s actions or request the court recuse itself due to any

partiality, prejudice, bias, or ill will.      As such, we find that Mother’s final

challenge is waived. See Pa.R.A.P. 302(a); see also Fillmore v. Hill, 665

A.2d 514, 515-16 (Pa. Super. 1995) (“[I]n order to preserve an issue for

appellate review, a party must make a timely and specific objection at the

appropriate stage of the proceedings before the trial court. . . . On appeal,

the Superior Court will not consider a claim which was not called to the trial

court’s attention at a time when any error committed could have been

corrected.”) (citations omitted).         Moreover, even if Mother had properly

preserved this claim, we would deem it to be without merit.            As analyzed

above, a review of the record reveals the court’s findings and determinations

are supported by competent evidence.16

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/03/2022
____________________________________________


16 It merits mention that the trial court found waiver regarding several of
Mother’s claims while we addressed the merits. Nevertheless, “we are not
bound by the rationale of the trial court and may affirm on any basis.”
Richmond v. McHale, 35 A.3d 779, 786 (Pa. Super. 2012) (citation omitted).

                                          - 43 -